Citation Nr: 1504393	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  09-31 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether an October 1993 rating decision, wherein the Regional Office (RO) continued a noncompensable (zero percent) disability rating for hepatitis, should be revised on the basis of clear and unmistakable error (CUE).

2.  Entitlement to an effective date earlier than May 7, 2008 for the 10 percent disability rating assigned for hepatitis C.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 through December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) RO.  An August 2008 rating decision denied a compensable disability rating for hepatitis C.  A June 2009 statement of the case increased the Veteran's rating for hepatitis C to 10 percent effective May 7, 2008, the date of claim for increase.  The Veteran subsequently disagreed with the effective date assigned for the increased rating.

A December 2010 rating decision denied the Veteran's claim for a TDIU.  In a February 2012 rating decision, the RO addressed the claim of CUE in an October 1993 rating decision which denied a compensable rating for hepatitis C, raised in correspondence received in July 2010.  In a November 2012 remand, the Board determined that the representative's correspondence associated with a March 2012 VA Form 9 constituted a notice of disagreement with the February 2012 decision.

The Veteran testified during a June 2012 Board hearing held before the undersigned Veterans Law Judge.  A transcript of the proceedings is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his May 2014 substantive appeal (VA Form 9) on the issue of whether the October 1993 rating decision contained CUE in continuing the noncompensable rating for hepatitis C, the Veteran requested to testify at a videoconference hearing before a Veterans Law Judge.  See 38 C.F.R. § 20.700.

The Veteran requested that he and his representative be allowed to attend the videoconference hearing at the RO in Lincoln, Nebraska, because it is closer to the Veteran's home.  

As the issues of entitlement to an effective date earlier than May 7, 2008 for the 10 percent disability rating assigned for hepatitis C and entitlement to a TDIU due to service-connected disabilities may be impacted by a decision on the CUE claim, such matters must also be remanded.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

Scheduled for a Board videoconference hearing at the RO in Lincoln, Nebraska, in accordance with his request.  A copy of the letter advising the Veteran of the time and place to report should be placed in the claims file. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




